UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1611



DONALD SULLIVAN; JEFFREY S. SULLIVAN,

                                             Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; GEORGE W. BUSH; JOEL
HEFLEY, Chairman, House Committee on Official
Conduct; HENRY HYDE, Chairman, House Committee
on   International    Affairs;   JOHN   BARGO,
Chief-of-Staff, House Committee on Official
Conduct; 535 JOHN DOES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-03-39-7-F)


Submitted:   August 28, 2003            Decided:   September 25, 2003


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
District Judge.


Affirmed by unpublished per curiam opinion.


Donald Sullivan, Jeffrey S. Sullivan, Appellants Pro Se. Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina; Vincent Garvey, Scott Ramsey McIntosh, Teal Elizabeth
Luthy, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald Sullivan and Jeffrey S. Sullivan appeal the district

court’s order dismissing their complaint and denying, as moot,

their motion for preliminary injunction.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   See Sullivan v. United

States, No. CA-03-39-7-F (E.D.N.C. Apr. 15, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2